Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00634-CV

                                    $1,858.04 U.S. CURRENCY,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                    From the 216th Judicial District Court, Gillespie County, Texas
                                       Trial Court No. 12844
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: April 17, 2013

DISMISSED FOR WANT OF PROSECUTION

           Appellant Ed Linville’s brief was originally due on February 15, 2013. Appellant has not

filed a motion for extension of time or the brief. On March 6, 2013, this court ordered appellant

to file appellant’s brief no later than March 18, 2013. Our order informed appellant that if he

failed to file the brief by this date, this appeal would be dismissed for want of prosecution. TEX.

R. APP. P. 38.8(a). Neither the brief, nor a motion for extension of time has been filed, and

appellant has not otherwise contacted this court.
                                                               04-12-00634-CV


Therefore, this appeal is DISMISSED FOR WANT OF PROSECUTION.



                                      PER CURIAM




                                -2-